Title: To George Washington from Daniel Owen, 29 May 1790
From: Owen, Daniel
To: Washington, George



Sir,
State of Rhode Island Newport May 29th 1790.

I have the pleasing satisfaction of informing your Excellency that the Constitution of the United States of America was this day ratified and adopted by the convention of the People of this State, agreeable to the recommendation of the general Convention, assembled at Philadelphia, and the consequent resolution of Congress thereon.
The lower House of the general assembly of this State at their session the former part of this month past a resolution requesting His Excellency the Governor in case the Constitution should be adopted by the Convention to call the assembly together by warrant, as soon after the adoption as might be, for the special purpose of electing the Senators, and taking measures for a representation of this State in Congress—I can therefore assure Your Excellency that in the course of a few days, not to exceed sixteen, the Legislature will be assembled, either by special warrant, or pursuant to their adjournment on the second monday of June, when I have not the least doubt, the Senators will be immediately appointed, and the State represented in Congress, agreeable to the constitution, as soon as the elections can be accomplished.

The ratification of the Constitution will be made out and forwarded by way of the Post office with all possible expedition.
Colonel William Barton, who was a Member of the Convention, will have the honor of delivering this letter. With the highest sentiments of esteem and respect, I have the honor of being your Excellency’s most obedient Servant

Daniel Owen Presidt

